Exhibit 10.26
FIFTH AMENDMENT TO CREDIT AGREEMENT
          FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as
of August 4, 2009, by and among TRICO MARINE SERVICES, INC., a Delaware
corporation (the “Borrower”), TRICO MARINE ASSETS INC., a Delaware corporation
(“Trico Assets”), as a Guarantor, and TRICO MARINE OPERATORS, INC., a Louisiana
corporation (“Trico Operators”), as a Guarantor, the Lenders party hereto (each,
a “Lender” and, collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H :
          WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from
time to time party thereto, and the Administrative Agent are parties to an
Amended and Restated Credit Agreement, dated as of August 29, 2008, and amended
by (i) the First Amendment to Credit Agreement, dated as of March 10, 2009,
(ii) the Second Amendment to Credit Agreement dated as of May 8, 2009, (iii) the
Third Amendment to Credit Agreement dated as of May 14, 2009 and (iv) the Fourth
Amendment and Consent to Credit Agreement dated as of July 29, 2009 (as further
amended, modified and/or supplemented to, but not including, the date hereof,
the “Credit Agreement”);
          WHEREAS, subject to the terms and conditions of this Fifth Amendment,
the parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
          NOW, THEREFORE, it is agreed:
I. Amendments to Credit Agreement.
          1. The definition of “Applicable Margin” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting the reference to “3.25%”
contained therein and replacing it with “5.00%”.
          2,. Section 10.08 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
     “Section 10.08 Consolidated Leverage Ratio. The Borrower will not permit
the Consolidated Leverage Ratio on the last day of any fiscal quarter of the
Borrower to be greater than (v) 4.75:1.00 for any fiscal quarter ending on or
prior to December 31, 2008, (w) 4.50:1.00 for any fiscal quarter ending after
December 31, 2008 and on or prior to June 30, 2009, (x) 5.00:1.00 for the fiscal
quarter ending September 30, 2009, (y) 4.50:1.00 for the fiscal quarter ending
December 31, 2009 and (z) 4.00:1.00 for any fiscal quarter ending after
December 31, 2009.”

 



--------------------------------------------------------------------------------



 



II. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this Fifth Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Fifth Amendment Effective Date (as defined herein)
before or after giving effect to this Fifth Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Fifth
Amendment Effective Date both before and after giving effect to this Fifth
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Fifth Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
          2. The Credit Agreement is modified only by the express provisions of
this Fifth Amendment and this Fifth Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document except as specifically set forth herein.
          3. This Fifth Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
          4. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          5. This Fifth Amendment shall become effective on the date (the “Fifth
Amendment Effective Date”) when the Borrower, each other Credit Party and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com).
          6. From and after the Fifth Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby.
* * *

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Fifth Amendment as of the date
first above written.

            NORDEA BANK FINLAND PLC, NEW YORK
     BRANCH, as Administrative Agent
      By:           Name:   Martin Lunder        Title:   Senior Vice President 
            By:           Name:   Martin Kahm        Title:   Vice President   
     
TRICO MARINE SERVICES, INC.
      By:           Name:           Title:            
TRICO MARINE ASSETS INC.
      By:           Name:           Title:            
TRICO MARINE OPERATORS, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIFTH AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE
ASSETS INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT


NAME OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
      By:           Name:   Martin Lunder        Title:   Senior Vice President 
            By:           Name:   Martin Kahm        Title:   Vice President   
 

Signature Page to Fifth Amendment to Trico $50mm Credit Agreement

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIFTH AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE
ASSETS INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT


NAME OF INSTITUTION:

BAYERISCHE HYPO-UND VEREINSBANK AG
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature Page to Fifth Amendment to Trico $50mm Credit Agreement

 